Exhibit 10(a)

WRITTEN DESCRIPTION OF

 

ROLLINS, INC.

PERFORMANCE-BASED

INCENTIVE CASH COMPENSATION PLAN

 

The material terms of the Rollins, Inc. Performance-Based Incentive Cash
Compensation Plan (the “Plan”), which is not evidenced by any written document,
are summarized below.

 

All of the executive officers of Rollins, Inc. (“Rollins”) are eligible to
participate in the Plan, at the discretion of Rollin’s Compensation Committee.
Bonus awards under the plan provide participants an opportunity to earn an
annual bonus in a maximum amount of 100% of base salary or $2 million per
individual per year, whichever is less.

 

Whether a bonus is payable, and the amount of any bonus payable, is contingent
upon achievement of certain performance goals, which are measured according to
one or more of the following three targeted financial measures: revenue growth,
pretax profit plan achievement, and pretax profit improvement over the prior
year. Unless sooner amended or terminated by the Compensation Committee, the
plan will be in place until April 22, 2013.

 

 